People v Davis (2022 NY Slip Op 07417)





People v Davis


2022 NY Slip Op 07417


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, BANNISTER, AND MONTOUR, JJ. (Filed Dec. 23, 2022.) 


MOTION NO. (822/20) KA 19-00250.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vSHEAHONNIE DAVIS, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis granted.